Case: 20-40485     Document: 00515739144         Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 9, 2021
                                  No. 20-40485
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Duford Lee Mitchell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                          USDC No. 4:04-CR-106-31


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Duford Lee Mitchell, federal prisoner # 11492-078, has filed a motion
   for leave to proceed in forma pauperis (IFP) on appeal from the district
   court’s denial of his motion for a sentence reduction under Section 404 of
   the First Step Act of 2018. The district court denied Mitchell’s IFP motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40485      Document: 00515739144           Page: 2    Date Filed: 02/09/2021




                                     No. 20-40485


   and certified that the appeal had not been taken in good faith. By moving for
   IFP status, Mitchell is challenging the district court’s certification. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Mitchell first argues that the district court erred, when making its
   First Step Act determination, in calculating his guidelines range based upon
   the amount of drugs for which the jury found him responsible rather than the
   amount of cocaine base charged in the superseding indictment.               This
   argument lacks merit. Nothing in the First Step Act states that, when the
   district court is deciding whether to reduce an eligible defendant’s sentence
   under the First Step Act, it must recalculate his base offense level under the
   Sentencing Guidelines based only upon the drug amount charged in the
   indictment, see First Step Act, § 404, Pub. L. No. 115-391, 132 Stat. 5194,
   5222 (2018), and as we made clear in United States v. Hegwood, 934 F.3d 414,
   415 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019), the First Step Act “does not
   allow plenary resentencing.” Likewise unavailing is Mitchell’s argument
   that the district court erred by declining to reduce his prison sentence based
   on a misconception that it lacked the authority to depart or vary downward
   below the unchanged guidelines range. See United States v. Batiste, 980 F.3d
   466, 478 (5th Cir. 2020). Finally, Mitchell has shown no abuse of discretion
   in connection with his argument that the district court failed to consider the
   statutory sentencing factors before denying his motion for resentencing. See
   id. at 477-79.
          Accordingly, Mitchell has failed to show that his appeal involves
   “legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citations omitted). His motion to proceed IFP is DENIED, and his appeal
   is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
   R. 42.2. His motions for the appointment of counsel and to supplement the
   record on appeal are also DENIED.



                                          2